     Case 2:19-cv-00236 Document 242 Filed 08/16/19 Page 1 of 2 PageID #: 2322



                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                      AT CHARLESTON

DON BLANKENSHIP,

               Plaintiff,

v.                                          CIVIL ACTION NO. 2:19-00236
                                            (Hon. John T. Copenhaver, Jr., Senior Judge)

HON. ANDREW NAPOLITANO (RET.), et al.,

               Defendants.

                            THE CHARLESTON GAZETTE-MAIL1’s
                                  MOTION TO DISMISS

        Defendant Charleston Gazette-Mail hereby moves to dismiss the claims in the First

Amended Complaint alleged against it for failure to state a claim upon which relief can be

granted pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. For the reasons stated

in the Memorandum in Support filed contemporaneously herewith, the motion should be granted.


                                            CHARLESTON GAZETTE-MAIL,
                                            -----------------By Counsel----------------


                                            /s/ Sean P. McGinley
                                            Sean P. McGinley, Esquire, Bar No. 5238
                                            DIPIERO SIMMONS MCGINLEY
                                            & BASTRESS, PLLC
                                            604 Virginia Street, East
                                            Charleston, WV 25301
                                            (304) 342-0133


        1
        Plaintiff in his First Amended Complaint misidentifies the “The Charleston Gazette-
Mail” as the “owner of the Charleston Gazette;” and also misidentifies the name of the
newspaper in which the column about which he complains appeared. First Amended Complt. at
¶ 71. HD Media, LLC is the owner of the Charleston Gazette-Mail, which is the correct name of
the newspaper in which the column at issue in ¶ 212 of the First Amended Complaint appears.
  Case 2:19-cv-00236 Document 242 Filed 08/16/19 Page 2 of 2 PageID #: 2323



                                CERTIFICATE OF SERVICE

       I, Sean P. McGinley, hereby certify that on this 16th day of August, 2019, I electronically

filed the foregoing document with the Clerk of the Court using the CM/ECF system which will

send notification of such filing to all CM/ECF participants, including:

Jeffrey S. Simpkins
SIMPKINS LAW
102 E. 2nd Avenue
Williamson, WV 25661
Telephone: 304.235.2735

Eric P. Early (CA 166275) (pro hac vice)
Jeremy Gray (CA 150075) (pro hac vice )
Kevin S. Sinclair (CA 254069) (pro hac vice)
EARLY SULLIVAN WRIGHT GIZER & MCCRAE
6420 Wilshire Boulevard, 17 Floor
Los Angeles, CA 90048
Telephone: 323.301.4660


                                             /s/ Sean P. McGinley, Esq.
                                             Sean P. McGinley, Esquire (WV Bar # 5836)
